Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00545-CR

                                      Sarah Michelle MORFIN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR2222
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 15, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal and has requested expedited issuance

of the mandate. The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

We order the clerk of the court to immediately issue the mandate. See TEX. R. APP. P. 18.1(C).

                                                   PER CURIAM

DO NOT PUBLISH